DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 19 and 21-23, claim 19 recites that the nonwoven fabric material excludes scrim fabric.  Although paragraph 0026 of Applicants’ specification positively recites a woven scrim fabric, Applicants’ specification does not appear to recite the broader limitation of scrim fabrics generally. Therefore, the limitation constitutes new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 13-18, 24-26, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,444,822 to Doyle in view of US Pub. No. 2010/0275828 to Stein and USPN 5,333,568 to Meldner.
Regarding claims 1, 7-10, 13-18, 24-26, and 29-31, Doyle teaches a sailcloth comprising a laminate of a continuous sheet of synthetic resin bonded to an unwoven, warp knit scrim (Doyle, Abstract), such as a dimensionally stable, non-woven knit reinforcement scrim (Id., column 1 lines 45-57).  Doyle teaches that the scrim is a system of spaced, parallel strands laid up in layers with the strands in one layer crossing those in the other layer (Id., column 1 lines 13-34).  Doyle teaches that an adhesive of synthetic resin is employed to bond the film and scrim to each other (Id.).  Doyle teaches that the strands of the scrim are desirably laid up at right angles and preferably are comprised of synthetic fibers such as filaments of polyester (Id.).  Doyle teaches that the laminate can include two or more scrims (Id., column 1 lines 45-57).  
Since Doyle teaches and suggests combining two or more non-woven scrims, and since each scrim comprises filaments of polyester, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sailcloth of Doyle, wherein the sailcloth comprises at least three scrim layers, each layer comprising filaments of polyester laid up at right angles, motivated by the desire of forming a conventional sailcloth based on the totality of the teachings of Doyle.
Doyle does not appear to specifically teach the claimed inner layers and the adhesive bed or carrier matrix, the mass per unit area of the fabric layers or the adhesive bed, and the thickness of the filaments
Regarding the claimed inner layers and adhesive bed or carrier matrix, Stein teaches a sailcloth of machine direction including a carrier layer, an intermediate layer with several plies of laid yarn as well as a finishing layer, with the yarns being bonded under pretensions with the carrier layers and the layers joined with each other, the intermediate layer including at least three yarn layers (Stein, Abstract).  Stein teaches that the laid yarns extend in parallel strands at an angle of 55° to 70°, approximately 90° and 110° to 125° in relation to the longitudinal direction, and a parallel family of yarns extends in the machine direction (Id., paragraph 0016).  Stein teaches that especially advantageous are further yarn layers, the yarns of which extending across a range of 20° to 40° and 140° to 160° in relation to the machine direction (Id., paragraph 0018).  Stein teaches that an exemplary yarn orientation of 0°, 30°, 60°, 75°, 90°, 105°, 120°, and 150° (Id., paragraph 0050).  Stein teaches that polyester or aramid yarns can be employed (Id., paragraph 0024).  Stein teaches that for the substrate or carrier layer, woven fabric or sheet can be employed (Id., paragraph 0027), and that the finishing layer consists of a polyester sheet (Id., paragraph 0028).  Stein teaches that the sailcloth is a laminate comprising the three layers which are bonded and pressed together, wherein the yarns are placed into a bed or layer of glue which makes sure the yarns are fixed/secured the moment they are laid (Id., paragraph 0029).  Stein teaches an exemplary multi-layer sailcloth having a weight of 250 g/m2, and 6 yarn layers (Id., paragraph 0042).  Stein teaches that the inventive arrangement of the reinforcing yarns causes the tensile strength of the cloth to increase, primarily transversely to the machine direction (Id., paragraph 0017).  Stein teaches that reinforcing yarns laid or extending adjacent to each other yield a more than proportional expansion strength, that is the tensile strength of the cloth definitely increases in the extension direction of a yarn due to yarn layers having slightly deviating extension characteristics (Id., paragraph 0020).  Stein teaches that the yarns are arranged at various angles, extending through 0° and 90° in relation to the longitudinal direction, as high strength is achieved in the longitudinal direction of the sail enabling the sails to be adjusted precisely as wind conditions demand (Id., paragraphs 0015-0021).  Stein teaches that optimizing the expansion strength of the cloth transversely allows sails to be as light as possible (Id., paragraph 0022).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sailcloth of Doyle, wherein the sailcloth comprises the intermediate layer plies, including aramid yarns arranged at the claimed angle in a bed of glue, such as at angles of 0°, 30° and 90°, and wherein all the layers are bonded and pressed together, as taught by Stein, motivated by the desire of forming a conventional sailcloth having predictably increased tensile strength suitable for the intended application. Note that a bed or layer of glue would also appear to be within the scope of the claimed carrier matrix.
Regarding the mass per unit area of the nonwoven fabric layers or the adhesive bed, Stein teaches an exemplary multi-layer sailcloth having a weight of 250 g/m2, and 6 yarn layers (Stein, paragraph 0042).  Since the multi-layer sailcloth of Stein comprises similar layers of laid yarns, it is reasonable for one of ordinary skill to expect that the yarn layers comprise similar or identical weights, and that one of ordinary skill could determine a suitable layer weight based on the desired strength and properties of the resulting composite. Additionally, it is reasonable for one of ordinary skill in the art to expect that the amount of adhesive can predictably vary, as increasing the amount of adhesive or glue further ensures bonding of the layers, while balancing the flexibility.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sailcloth of Doyle, and adjusting and varying the mass per unit area of each of the nonwoven layers and the adhesive, such as within the claimed ranges, as suggested by Stein, as it is within the level of ordinary skill to determine a suitable weight for each of the layers based on a known and suitable weight for the composite sailcloth, and motivated by the desire of forming a conventional sailcloth having the desired weight and structure and adhesion suitable for the intended application.
Regarding the thickness of the filaments, Meldner teaches a similar reinforced laminate for use in sails utilizing a thin lightweight reinforcing sheet of unidirectional extruded monofilaments embedded in an elastomeric polymer matrix (Meldner, Abstract).  Meldner teaches that rather than utilizing threads or strands or fibers, the invention uses monofilaments having diameters on the order preferably of 5 to 10 microns as the reinforcing elements in a flexible laminated material (Id., column 3 line 64 to column 4 line 6).  Meldner teaches that interfacial bonds between densely packed monofilaments are much more secure than those associated with strands, threads or twisted fibers (Id., column 4 lines 23-33).  Meldner teaches that a plurality of bands of monofilaments are pretreated for improved adhesion, to provide a flat band of tapes (Id., column 5 lines 17-66).  Meldner teaches that reinforcing materials of monofilaments are preferred for all applications in which a lightweight, stretch resistant, extremely strong fabric or material is desired (Id., column 10 lines 49-60).  Meldner teaches that rather than utilizing threads or strands or fibers, the invention uses monofilaments having diameters on the order preferably of 5 to 10 microns as the reinforcing elements in a flexible laminated material (Id, column 3 line 64 to column 4 line 6).  Similar to Doyle, Meldner teaches that the filaments may comprise polymer monofilaments such as polyesters (Id., claims 11 and 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sailcloth of the prior art combination, wherein the filaments comprise a diameter, such as within the claimed range, as taught by Meldner, motivated by the desire of forming a conventional sailcloth comprising unidirectional filaments having properties known in the art as being predictably suitable for sailcloths with similar structures.
Note that regarding claims 1, 7-10 and 13-18, claim 1 does not recite that each of the layers consist of the recited structure, such as a first outer layer consisting of a first nonwoven fabric material, but instead a first outer layer having a first nonwoven material.  Therefore, although the claim recites “consisting of”, the claim does not limit the sailcloth to only those components claimed, as those components may comprise additional materials.  
Regarding claims 7 and 8, since Doyle teaches that the strands are desirably laid up at right angles, the filaments are aligned at 0 and 90.  
Regarding claims 21-24, the prior art combination teaches that the non-woven scrims are each a layer of spaced parallel weft strands laid up on a layer of spaced parallel warp strands, wherein the strands are desirably comprised of synthetic fibers in the form of monofilaments, for example, polyester (Doyle, column 1 line 64 to column 2 line 24).  The prior art combination teaches that that the intermediate layers of yarns may comprise aramid yarns which are functionally equivalent to polyester yarns (Stein, paragraph 0024), although aramid yarns have stretch resistant properties (Id., paragraph 0041).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sailcloth of the prior art combination, wherein the strands of the scrims are filaments of polyester and the inner layers comprise aramid yarns, as suggested by Doyle and Stein, motivated by the desire of forming a conventional sailcloth based on the totality of the teachings of the prior art, based on the desired properties, such as stretch resistance, suitable for the intended application.
	Regarding claims 29-31, note that the prior art combination relied on in the rejection does not require a woven scrim fabric.

Claims 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle in view of Stein, Meldner and USPN 6,112,689 to Baudet.
Regarding claims 19 and 21-23, the teachings of the prior art combination set forth above are incorporated herein.  Doyle teaches a sailcloth comprising a laminate of a continuous sheet of synthetic resin bonded to an unwoven, warp knit scrim. Doyle does not appear to teach that the nonwoven fabric material excludes scrim fabric.  However, Baudet teaches a similar sail body including first and second sin layers, each skin layer having an outer film at an outer side and reinforcement elements at an inner side (Baudet, Abstract).  Baudet teaches that an uncured reinforced film 20 and an uncured adhesive web 24, such as a mesh or scrim of fibers or other reinforcement elements, wherein the mesh or scrim will typically be unwoven but may be woven for increased tear resistance (Id., column 5 line 55 to column 6 line 22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sailcloth of the prior art combination, and substituting the unwoven scrim with an unwoven mesh, as taught by Baudet, motivated by the desire of forming a conventional sailcloth comprising an outer skin layer known in the art as being functionally equivalent and predictably suitable for use in sailcloths.

Response to Arguments
Applicants’ arguments filed August 25, 2022, have been fully considered but they are not persuasive. Applicants argue that the Office Action adds at least three yarn layers to Stein, such that the hypothetical combination appears to have at least 7 layers, instead of the claimed five-layer structure.  Examiner respectfully disagrees. Claim 1 does not recite a five-layer structure.  The claim recites a first and a second outer layer, and three inner layers having reinforcement filaments or yarns forming a carrier matrix.  The claim does not recite that each of the layers consist of the recited structure, such as a first outer layer consisting of a first nonwoven fabric material.  Therefore, although the claim recites “consisting of”, the claim does not limit the sailcloth to only those components claimed, as those components may comprise additional materials.  For example, claim 15 recites that the reinforcing filaments or yarns are laid in an adhesive bed. An adhesive bed is not recited in the “consisting of” claim language of claim 1.  Therefore, Applicants’ arguments directed to the differences in the amounts of layers are inconsistent with the claimed invention.
Applicants argue that the Office Action never alleges that the prior art teaches outermost layers where the filaments are bound to the carrier matrix via thermal welding and/or pressure.  Examiner respectfully disagrees.  As set forth above, based on the combined teachings of the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sailcloth of Doyle, wherein the sailcloth comprises the intermediate layer plies, including aramid yarns arranged at the claimed angle in a bed of glue, such as at angles of 0°, 30° and 90°, and wherein all the layers are bonded and pressed together, as taught by Stein, motivated by the desire of forming a conventional sailcloth having predictably increased tensile strength suitable for the intended application (emphasis added).
Applicants argue that nowhere is indicated in Doyle that the outer film can be replaced by a nonwoven fabric.  Examiner respectfully disagrees.  The Rejection does not rely on an outer film replacing a nonwoven fabric.  
Applicants argue that the claimed nonwovens provide the necessary air tightness and tear resistance and a good grip, whereas the cited art is silent on the use of nonwovens as cover layers in sailcloth.  Examiner respectfully disagrees.  Applicants’ specification does not appear to recite the properties of air tightness and good grip.  Therefore, it is unclear if the stated differences distinguish the claimed invention over the prior art combination, including if the stated properties were contemplated at the time the claimed invention was filed.
Applicants’ remaining arguments are not persuasive, as the prior art combination renders obvious the claimed invention based on the combined teachings of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/            Primary Examiner, Art Unit 1786